Case: 15-51090      Document: 00513954722         Page: 1    Date Filed: 04/17/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals

                                      No. 15-51090
                                                                                Fifth Circuit

                                                                              FILED
                                                                          April 17, 2017

UNITED STATES OF AMERICA,                                                Lyle W. Cayce
                                                                              Clerk
              Plaintiff - Appellee

v.

CRISTIAN ESCARCEGA,

              Defendant - Appellant




                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 4:15-CR-275-1


Before REAVLEY, OWEN, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Christian Escarcega was convicted of possession with intent to distribute
a controlled substance and appeals denial of a motion to suppress evidence of
the warrantless search of his cell phone. We affirm.
       This happened at the border between Mexico and the United States
where the defendant was crossing into this country and put his cell phone in
the custody of the border control officers. When they saw that there had been


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-51090    Document: 00513954722       Page: 2   Date Filed: 04/17/2017



                                 No. 15-51090
a conversation between the defendant and another person who was under
investigation for illegal activity, they obtained a warrant and went through the
phone’s content to obtain incriminating evidence. Prior to trial, defendant
moved to suppress the evidence acquired from the cell phone, which motion
was denied and the appeal now is based on the authority of the Supreme Court
in Riley v. California, 134 S. Ct. 2473 (2014).
      We apply the law as it stands under holdings of the Supreme Court. The
defendant’s argument fails because of the difference between a simple arrest
and the plenary power of customs officials to search for concealed merchandise.
The defendant in this routine crossing of the border could expect no privacy of
articles in his possession. The Supreme Court said in 1925 in Carroll v. United
States, 267 U.S. 132 at 154: “Travelers may be so stopped in crossing an
international boundary because of national self-protection reasonably
requiring one entering the country to identify himself as entitled to come in,
and his belongings as effects which may be lawfully brought in.” Then in 1985
the Supreme Court said: “Since the founding of our Republic, Congress has
granted the Executive plenary authority to conduct routine searches and
seizures at the border, without probable cause or a warrant, in order to
regulate the collection of duties and to prevent the introduction of contraband
into this country.” United States v. Montoya de Hernandez, 473 U.S. 531, 537.
      The stop and search in this case were constitutionally valid.
      AFFIRMED.




                                        2